Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 24-28 have been not examined because they recite the limitations of Species II which are Non-elected. Applicant is therefore requested to cancel claims 3 and 24-28.
Claims 2, 4-11, 13-20 and 22-23 are examined.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4, 7-11, 13-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezumi et al. (2004/0211899).
Ezumi et al. (2004/0211899) discloses, in figs. 1-24, a scanning electron microscope and/or method that uses an electron beam to examine a specimen surface having an electrical potential distribution of an electrostatic charge, which includes means for determining the electrical potential distribution of the electrostatic charge of at least one first partial local region (see global or wide area electrostatic charge Vg of the entire surface in fig. 11, [0078]-[0080], [0131]) of the specimen surface (see abstract, wide or entire wafer in fig. 10A, [0016]); means for correcting at least one setting of the 
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ezumi et al. (2004/0211899) in view of Kolbenschlag (5,159,196).
Ezumi et al. (2004/0211899) discloses all the features as discussed above except providing at least one etching gas for etching material from the at least one second partial local region of the specimen or at least one precursor gas for depositing material in the at least one second partial local region of the specimen surface as recited in claim 5.
Providing at least one etching gas for etching material from the at least one second partial local region of the specimen or at least one precursor gas for depositing material in the at least one second partial local region of the specimen is considered to be obvious variation in design, since it is well known in the art that Kolbenschlag (5,159,196) discloses, in the figure, an apparatus and method for discharging a specimen disposed in .
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed on 12/07/2020 have been fully considered but they are not persuasive.
Applicant argued that Ezumi does not disclose or suggest determining an electrical potential distribution of an electrostatic charge in a first partial local region for correcting at least one setting of the scanning particle beam microscope operating in the second partial local region in order to safely process the second partial local region with the charged particle beam. 
This argument is not persuasive. Since, Ezumi et al. (2004/0211899) discloses a scanning electron microscope (SEM) for measuring the amount of electrostatic charge at the specified points on a specimen surface under at least two charged particle optical . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881